Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 1 of 7 PageID 17




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,
V.                                               Case No. 2:21-cv-336-FtM-38NPM
DEFENDANT ARTICLES IDENTIFIED
IN PARAGRAPH ONE OF
THE     AMENDED      VERIFIED
COMPLAINT,

Defendants.

        AMENDED VERIFIED COMPLAINT FOR FORFEITURE IN REM

        NOW COMES the United States of America, through its attorney Assistant

U.S. Attorney Chad Spraker, respectfully stating as follows:

                              NATURE OF THE ACTION

        1.      This is an amended civil forfeiture action in rem brought by the United

States of America pursuant to 21 U.S.C. § 334 to seize and condemn the following

Defendant Articles which are now located on the premises of Atofil, LLC, ("Atofil"),

1685 Target Court, Units 19, 20, and 23, Fort Myers, Florida, 1684 Target Court,

Unit 9, Fort Myers, Florida, and 710 NE 19th Place, Cape Coral, Florida because

they violate the Federal Food, Drug, and Cosmetic Act ("Act"), 21 U.S.C. §§ 301 et

seq.:

             a. 24,828 packages, more or less, of kratom in 60 gram, 250 gram, 65
                capsule, and 150 capsule configurations, labeled in part: "Boosted
                Kratom ...Herbal Supplement ... Supplement Facts ... Distributed
                by Boosted Wholesale";

             b. 9,488 packages, more or less, of kratom in 250 gram, 60 capsule, 120
Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 2 of 7 PageID 18
Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 3 of 7 PageID 19
Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 4 of 7 PageID 20
Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 5 of 7 PageID 21
Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 6 of 7 PageID 22
Case 2:21-cv-00336-SPC-NPM Document 5 Filed 05/07/21 Page 7 of 7 PageID 23
